Citation Nr: 1430688	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-09 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for hypertension, including due to herbicide exposure.

2. Entitlement to service connection for chronic atrial fibrillation, including secondary to hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran had active military service from August 1964 to March 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. A May 2013 Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).

The Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) both contain documents regarding this appeal, duly considered in the RO's adjudication of this matter pursuant to a May 2014 Supplemental Statement of the Case (SSOC). Also part of Virtual VA were multiple irrelevant documents and several relevant rating decisions, which were duplicates of documents contained in the VBMS file. 

The Board previously remanded this case in September 2013 for additional specified development.

Based on the Veteran's May 2014 correspondence, a claim for service connection for coronary artery disease due to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Remand is required to ensure that the Veteran received notice of a previously ordered examination.  The record is unclear if the notice of an April 2014 examination for which the Veteran failed to report was sent to the proper address.  Additionally, in a June 2014 submission, the Veteran asserted he did not receive notice and requested the examination be scheduled in Las Vegas and not Reno, as he lives in Las Vegas, Nevada.  

Second, remand is required to obtain an adequate examination and opinion.  Pursuant to the Board's prior remand directive, the AOJ verified that the Veteran had service on a Naval vessel that was stationed within the inland waterways of the Republic of Vietnam during the Vietnam Era, and therefore the Veteran qualified for the presumption of exposure to Agent Orange.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The National Academy of Sciences (NAS) has found that there was "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study. See Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents (Notice), 75 Fed. Reg. 32540, 32542 (June 8, 2010). This factor must be considered in evaluating the etiology of hypertension, and whether it is related to service. 

Likewise, notwithstanding the February 2008 VA examination that addressed the subject of etiology, there were some omissions of relevant medical background from service, including periodic elevated blood pressure readings, that should be considered in determining whether hypertension was incurred in service. 

In the interim, appropriate measures should be undertaken again to assist with obtaining any further relevant records of post-service medical treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him with another opportunity to identify pertinent records of treatment post-service from both private medical facilities and military hospitals, including with regard to the latter, any outstanding records from Tripler hospital, Pearl Harbor hospital, and Nellis Air Force Base hospital. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c). If VA attempts to obtain any outstanding records which are unavailable, provide notice in accordance with 38 C.F.R. § 3.159(e).

2. After any additional records are associated with the claims file, schedule the Veteran for a VA cardiology (or other appropriate ) examination specifically at the North Las Vegas VA Medical Center (VAMC). The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide the following opinions:  

1) is it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension was directly incurred in or is etiologically related to his active military service, or otherwise was incurred to a compensable degree (at least 10 percent) within one year therefrom.  The examiner must address the in-service exposure to Agent Orange, elevated blood pressure readings as observed on periodic review examinations from December 1973, November 1974, and August 1986, and the February 2008 VA examination findings, despite the prior examiner's error in deeming normal a set of blood pressure readings in December 1973 that appear to meet the pertinent VA criteria for hypertension.

2)  is it at least as likely as not that the Veteran's current atrial fibrillation was directly incurred in or is etiologically related to his active military service, or otherwise was incurred to a compensable degree within one year therefrom. A review of the prior February 2008 VA examiner's conclusions on the subject of etiology is again requested.

3) is it at least as likely as not that chronic atrial fibrillation is proximately due to, the result of, or aggravated by hypertension.

3. Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Readjudicate the claims on appeal based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.                 §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

